Title: From George Washington to John Glover, 14 October 1780
From: Washington, George
To: Glover, John,Paterson, John


                  
                     
                     Gentlemen,
                     Head Qrs October 14th 1780
                  
                  It has been suggested in several applications I have received of
                     late, that by some means or other many Errors took place in the arrangement of
                     your line by the Board of General Officers who sat at West point in July
                     & August 1779—in the line of Captains &
                        in the instance of the Inferior officers, principally in numbering some
                     of the Captains wrong in the order of their precedence in the lines and in
                     misplacing the Subalterns in their Regimental arrangements, and also in some
                     instances in fixing wrong dates from which they were to rank. Circumstances
                     seem now to permit an inquiry to take place with respect to those matters. I
                     therefore transmit a copy of the Arrangements of the Captains as it was then
                     made—and also of the Regimental arrangement of the Subalterns, and request that
                     You will as soon as possible examine into the matter and report under your
                     hands—the order as to precedence in which the Captains should then have been arranged—and also the order in which the Subalterns should have been then regimentally placed, with any such alterations
                     in the periods from which they should have ranked—if any errors should be found
                     to have taken place in that respect, as shall appear clear & just to
                     the Board. I request their most accurate attention in this business. They will
                     proceed in the matter as if the original arrangements by the Board of Genl
                     Officers took place just now—and every one named in it, were still in the Army
                     & acting under the rank & precedence given them. This will
                     prevent an infinity of trouble & an alteration of but few Commissions
                     or Numbers. The Board will return all the papers I inclose them—as well as the
                     order in which they shall find the Captains & Subaltern’s should have been arranged.
                  While I am on this subject—I must mention an Error which Sundry
                     officers have complained of & remonstrated against as having taken
                     place in the line in some instances—& to which I request the Board’s
                     particular attention in order to rectify it. If it has actually taken place, it
                     operates an injury, to many Officers in the state line, as well as to Many
                     others in the line of the Army at large. Memorials which have been proferred
                     suggest, that Several persons who were Serjeants & who have been
                     appointed by the Board of General Officers to Ensigncies &
                     Lieutenancies—instead of their having rank from the time they were actually appointed—have by some mistake or other been
                     so recommended, as to obtain Warrants or Certificates or Commissions in
                     consequence, giving them rank from the time the vacancies happened, as if they
                     had a right to fill them on a principle of succession. The arrangement made by
                     the Board of General Officers will lead to an easy correction of this error, as
                     no Officer, not mentioned in it, can have rank from a date prior to it
                     & in case of new appointments, but from the
                     time their appointments were actually made. I have
                     the Honor to be With great respect & esteem Gentn Yr Most Obed. St
               